Exhibit 10.11

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT is made and entered into as of the 16th day of
September, 2010 by and between Eastern Virginia Bankshares, Inc., a Virginia
Corporation, hereafter called the “Corporation”, and Douglas C. Haskett II
hereinafter called “Employee”, and provides as follows:

RECITALS

WHEREAS, the Corporation is a bank holding company engaged in the operation of
banking; and

WHEREAS, Employee has been involved in the management of the business and
affairs of the Corporation and, therefore, possesses managerial experience,
knowledge, skills and expertise in such type of business; and

WHEREAS, the employment of Employee by the Corporation is in the best interests
of the Corporation and Employee; and

WHEREAS, the parties have mutually agreed upon the terms and conditions of the
Employee’s continued employment by the Corporation as hereinafter set forth;

TERMS OF AGREEMENT

NOW, THEREFORE, for and in consideration of the premises and of the mutual
promises and undertakings of the parties hereinafter set forth, the parties
covenant and agree as follows:

Section 1. Employment. (a) Employee shall be employed as an executive officer of
the Corporation. He shall perform such services for the corporation and or one
or more Affiliates as may be assigned to Employee by the Corporation from time
to time and that are commensurate with his training and experience upon the
terms and conditions hereinafter set forth.

(b) References in the Agreement to services rendered for the Corporation and
compensation and benefits payable or provided by the Corporation shall include
services rendered for and compensation and benefits payable or provided by any
Affiliate. References in this Agreement to the “Corporation” also shall mean and
refer to each Affiliate for which Employee provides services. References in this
Agreement to “Affiliate” shall mean any business entity that, directly or
indirectly, through one or more intermediaries, is controlled by the
Corporation.

Section 2. Term and Renewal. The initial term of this Agreement shall end
December 31, 2011. However, on each December 31, beginning with December 31,
2011, the term of this Agreement shall be renewed and extended by one year
unless Employee or the Corporation gives prior notice to the other in writing
that the term shall not be renewed and extended. This Agreement shall terminate
at the end of its term.



--------------------------------------------------------------------------------

Section 3. Exclusive Service. Employee shall devote his best efforts and full
time to rendering service on behalf of the Corporation in furtherance of its
best interests. Employee shall comply with all policies, standards and
regulations of the Corporation now or hereafter promulgated and shall perform
his duties under this Agreement to the best of his abilities and in accordance
with standards of conduct applicable to officers of banks.

Section 4. Salary. (a) As compensation while employed hereunder, Employee,
during his faithful performance of this Agreement, in whatever capacity
rendered, shall receive an annual base salary of $162,000 payable on such terms
and in such installments as the parties may from time to time mutually agree
upon. The Board of Directors, in its discretion, may increase Employee’s base
salary during the term of this Agreement.

(b) The Corporation shall withhold state and federal income taxes, social
security taxes and such other payroll deductions as may from time to time be
required by law or agreed upon in writing by Employee and the Corporation. The
Corporation shall also withhold and remit to the proper party any amounts agreed
to in writing by the Corporation and Employee for participation in any corporate
sponsored benefit plans for which a contribution is required.

(c) Except as otherwise expressly set forth hereunder, no compensation shall
paid pursuant to this Agreement in respect of any month or portion thereof
subsequent to any termination of Employee’s employment by the Corporation.

Section 5. Corporate Benefit Plans. Employee shall be entitled to participate in
or become a participant in any employee benefit plan maintained by the
Corporation for which he is or will become eligible on such terms as the Board
of Directors may in its discretion, establish, modify or otherwise change.

Section 6. Bonuses. Employee shall receive only such bonuses as the Board of
Directors, in its discretion, decides to pay to Employee.

Section 7. Expense Account. The Corporation shall reimburse Employee for
reasonable and customary business expenses incurred in the conduct of the
Corporation’s business. Such expenses will include business meals, out-of-town
lodging and travel expenses. Employee agrees to timely submit records and
receipts of reimbursable items and agrees that the Corporation can adopt
reasonable rules and policies regarding such reimbursement. The Corporation
agrees to make prompt payment to Employee following receipt and verification of
such reports.

Section 8. Car Allowance. Corporation shall pay a monthly car allowance to
Employee of $500 per month.

Section 9. Paid Time Off (PTO). Employee shall be entitled to the same Paid Time
Off as the Board of Directors may from time to time designate full time
employees of the Corporation.

Section 10. Termination. (a) Notwithstanding the termination of Employee’s
employment pursuant to any provision of this Agreement, the parties shall be
required to carry out any



--------------------------------------------------------------------------------

provisions of this Agreement which contemplate performance by them subsequent to
such termination. In addition, no termination shall affect any liability or
other obligation of either party which shall have accrued prior to such
termination, including, but not limited to, any liability, loss, or damage on
account of breach. No termination of employment shall terminate the obligation
of the Corporation to make payments of any vested benefits provide hereunder or
the obligations of Employee under Sections 11, 12 and 13.

(b) Employee’s employment hereunder may be terminated by Employee upon thirty
(30) days written notice to the Corporation or at any time by mutual agreement
in writing.

(c) This Agreement shall terminate upon death of Employee; provided however,
that in such event the Corporation shall pay to the estate of the Employee the
compensation including salary and accrued bonus, if any, which otherwise would
be payable to Employee through the end of the month in which his death occurs.

(d)(1) The Corporation may terminate Employee’s employment other than for
“Cause”, as defined in section 10(e), at any time upon written notice to
Employee, which termination shall be effective immediately. Employee may resign
thirty (30) days after notice to the Corporation for “Good Reason” as hereafter
defined. In the event the Employee’s employment terminates pursuant to this
Section 10(d), Employee shall receive a monthly amount equal to one-twelfth
( 1/12) his rate of annual base salary in effect immediately preceding such
termination (“Termination Compensation”) in each month for the remainder of the
term of this Agreement. Payments of the Termination Compensation shall be made
at the times such payments would have been made in accordance with Section 4(a).

(2) Notwithstanding anything in this Agreement to the contrary:

(i) If Employee breaches Section 11 or 12, Employee will not thereafter be
entitled to receive any further compensation or benefits pursuant to this
Section 10(d); and

(ii) If, while he is receiving payments under this Section 10(d), Employee
engages in a Competitive Business within the area described in Section 12(i),
such payments will cease and he will not thereafter be entitled to receive any
compensation or benefits pursuant to this Section 10(d) even though such conduct
occurs after the covenants contained in Section 12 have expired.

(3) The Corporation shall not be required to make payment of the Termination
Compensation or any portion thereof to the extent such payment is prohibited by
the terms of the regulations presently found at 12 C.F.R. part 359 or to the
extent that any other governmental approval of the payment by law is not
received.

(4) Except as set forth in Sections 10(d) (2) and 10(d)(3), the Corporation’s
obligation to the Employee the compensation provided in Section (d)(1) shall be
absolute and unconditional and shall not be affected by any circumstances,
including, without limitation, any set-off, counterclaim, recoupment, defense or
other right which the Corporation may have against him or anyone else. All
amounts payable by the Corporation hereunder shall be paid without notice or
demand. Each and every payment made hereunder by the Corporation shall be



--------------------------------------------------------------------------------

final and the Corporation will not seek to recover all or any part of such
payment from the Employee or from whosoever maybe entitle thereto, for any
reason whatsoever. The Employee shall not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise.

(5) For purposes of this Agreement, “Good Reason” shall mean:

(i) The assignment of duties to the Employee by the Corporation which result in
the Employee having significantly less authority or responsibility than he has
on the date hereof, without his express written consent;

(ii) Requiring the Employee to maintain his principal office outside of Essex
Country, Virginia unless the Corporation moves its principal executive office to
a place to which the Employee is required to move;

(iii) A reduction by the Corporation of the Employee’s base salary, as the same
may have been increased from time to time;

(iv) The failure of the Corporation to provide the Employee with substantially
the same fringe benefits that are provided to him at the inception of this
Agreement;

(v) The Corporation’s failure to comply with any material term of this
Agreement; Or

(vi) Or The failure of the Corporation to obtain the assumption of and agreement
to perform this Agreement by any successor as contemplated in Section 14 hereof.

(e) The Corporation shall have the right to terminate Employee’s employment
under this Agreement at any time for Cause, which termination shall be effective
immediately.

Termination for “Cause” shall include termination for Employee’s personal
dishonesty, incompetence, willful misconduct, breach of fiduciary duty involving
personal profit, intentional failure to perform stated duties, willful violation
of any law, rule or regulation (other than traffic violations or similar
offenses) or final cease-and-desist order, conviction of a felony or a
misdemeanor involving moral turpitude, misappropriation of the Corporation’s
assets, (determined on a regular basis) or those of its Affiliates, or material
breach of any other provision of this Agreement. In the event Employee’s
employment under this Agreement is terminated for Cause, Employee shall
thereafter have no right to receive compensation or other benefits under this
Agreement.

(f) The Corporation may terminate Employee’s employment under this Agreement
after having established the Employee’s disability by giving Employee written
notice of its intention to terminate his employment from disability and his
employment with the Corporation shall terminate effective the 90th day after
receipt of such notice if within 90 days after such receipt Employee shall fail
to return to the full-time performance of the essential functions of his
position (and if Employee’s disability has been established pursuant to the
definition of “disability” set forth below). For purposes of this Agreement,
“disability” means either (1) disability which after the expiration of more than
13 consecutive weeks after its commencement



--------------------------------------------------------------------------------

is determined to be total and permanent by a physician selected and paid for by
the Corporation or its insurers, and acceptable to Employee or his legal
representative, which consent shall not be unreasonably withheld or
(ii) disability as defined in the policy of disability insurance maintained by
the Corporation or its Affiliates for the benefit of Employee, whichever shall
be more favorable to Employee. Notwithstanding any other provisions of this
Agreement, the Corporation shall comply with all requirements of the Americans
with Disabilities Act, 42 U.S.C. Section12101 et. Seq.

(g) If Employee is suspended and/or temporarily prohibited from participating in
the conduct of the Corporation’s affairs by a noticed served pursuant to the
Federal Deposit Insurance Act, the Corporation’s obligations under this
Employment Agreement shall be suspended as of the date of service unless stayed
by appropriate proceedings. If the charges in the notice are dismissed, the
Corporation may in its discretion (i) pay Employee all or part of the
compensation withheld while its contract obligations were suspended and
(ii) reinstate (in whole or in part) any of its obligations which were
suspended.

(h) If Employee is removed and/or permanently prohibited from participating in
the conduct of the Corporation’s affairs by an order issues under the Federal
Deposit Insurance Act or the Code of Virginia, all obligations of the
Corporation under this Employment Agreement shall terminate as of the effective
date of the order, but vested rights of the parties shall not be affected.

(i)(1) If Employee’s employment is terminated without good Cause, within one
year after Change of Control shall have occurred, or if he resigns for Good
Reason, with one year after a Change of Control shall have occurred, then on or
before Employee’s last day of employment with the Corporation, the Corporation
shall pay to Employee as compensation for services rendered to the Corporation
and its Affiliates a cash amount (subject to any applicable payroll or other
taxes required to be withheld) equal to the excess, if any, of 299% of
Employee’s “annualized includable compensation for the base period”, as defined
in Section 280G of the Internal Revenue Code of 1985 (the “Code”), over the
total amount payable to Employee under Section 10(d) provided that, at the
option of the Employee, the cash amount required to be paid hereby shall be paid
by the Corporation in equal monthly installments over the first twenty-four
(24) months in succeeding the date of termination, payable on the first day of
each such month.

(2) For purposes of this Agreement, a Change of Control occurs if, after the
date of this Agreement, (i) any person, including a “group” as defined in
Section 13(d) (3) of the Securities Exchange Act of 1934, becomes the owner of
beneficial owner of Corporation securities having 50% or more of the combined
voting power of the then outstanding Corporation securities that may be cast for
the election of the Corporation’s directors other than a result of an issuance
of securities initiated by the Corporation, or open market purchases approved by
the Board of Directors, as long as the majority of the Board of Directors
approving the purchases is a majority at the time the purchases are made; or
(ii) as the direct or indirect result of, or in connection with, a tender or
exchange offer, a merger or other business combination, a sale of assets, a
contested election of directors, or any combination of these events, the persons
who were directors of the Corporation before such events cease to constitute a
majority of the Corporation’s Board, or any successor’s board, within two years
of the last of which an event described in (i) or (ii) occurs. If a Change of
Control occurs on account of a series of transactions or events, the Change of
Control occurs on the date of the last of such transactions or events.



--------------------------------------------------------------------------------

(3) It is the intention of the parties that no payment be made or benefit
provided to Employee pursuant to this Agreement that would constitute an “excess
parachute payment” within the meaning of Section 280G of the Code and any
regulations thereunder, thereby resulting in a loss of income tax deduction by
the Corporation or the imposition of an excise tax on Employee under
Section 4999 of the Code. If the independent accountants serving as auditors for
the Corporation on the date of the Change of Control (or any other accounting
firm designated by the Corporation) determine that some or all of the payments
or benefits scheduled under this Agreement, as well as any other payments or
benefits on a Change of Control, would be non-deductible by the Company under
Section 280G of the Code, then the payments scheduled under this Agreement will
be reduced to one dollar less than the maximum amount which may be paid without
causing any such payment or benefit to be non-deductible. The determination made
as to the reduction of benefits or payments requires hereunder by the
independent accountants shall be binding on the parties. Employee shall have the
right to designate within a reasonable period, which payments or benefits will
be reduced; provided, however, that if no direction is received from Employee,
the Corporation shall implement the reductions in its discretion.

Section 11. Confidentiality/Nondisclosure. Employee covenants and agrees that
any and all information concerning the costumers, businesses and services of the
Corporation of which he has knowledge or access as a result of his association
with the Corporation in any capacity, shall be deemed confidential in nature and
shall not, without proper written consent of the Corporation, be directly or
indirectly used, disseminated, disclosed or published by Employee to the third
parties other than in connection with the usual conduct of the business of the
Corporation. Such information shall expressly include, but shall not be limited
to, information concerning the Corporation’s trade secrets, business operations,
business records, customer lists, or other customer information. Upon
termination of employment Employee shall deliver to the Corporation all
originals and copies of documents, forms, records other information, in whatever
form it may exist, concerning the Corporation or its business, costumers,
products or services. In construing this provision it is agreed that it shall be
interpreted broadly so as to provide the Corporation with the maximum
protection. This Section 11 shall not be applicable to any information which,
through no misconduct or negligence of Employee, has previously been disclosed
to the public by anyone other than Employee.

Section 12. Covenant Not to Compete. During the terms of this Agreement and
throughout any further period that he is an officer or employee of the
Corporation, and for a period of twelve (12) months from and after the date the
Employee is (for any reason) no longer employed by the Corporation or for a
period of twelve (12) months from the date of entry by a court of competent
jurisdiction of a final judgment enforcing this covenant in the event of a
breach by Employee, whichever is later, Employee covenants and agrees that he
will not, directly or indirectly, either as a principal, agent, employee,
employer, stockholder, co-partner or in any other individual or representative
capacity whatsoever: (i) engage in a Competitive Business anywhere within a ten
(10) mile radius of the location of the Corporation’s principal executive
offices on the date Employee’s employment terminates; or (ii) solicit, or assist
any other person or business entity in soliciting, any depositors or other
customers of the Corporation to make



--------------------------------------------------------------------------------

deposits in or to become customers of any other financial institution conducting
a Competitive Business; or (iii) induce individuals to terminate their
employment with the Corporation or its Affiliates. As used in the Agreement, the
term “Competitive Business” means all banking and financial products and
services that are substantially similar to those offered by the Corporation on
the date that Employee’s employment terminates. Employee’s obligation under this
Section 12 shall terminate on the date a Change of Control occurs.

Section 13. Injuctive Relief, Damages, Etc. Employee agrees that given the
nature of the position held by Employee with the Corporation, that each and
every one of the covenants and restrictions set forth in Sections 11 and 12
above are reasonable in scope, length of time and geographic area and are
necessary for the protection of the significant investment of the Corporation in
developing, maintaining, and expanding business. Accordingly, the parties hereto
agree that in the event of any breach by Employee of any of the provisions of
Sections 11 and 12 that monetary damages alone will not adequately compensate
the Corporation for its losses and, therefore, that it may seek any and all
legal or equitable relief available to it, specifically including, but not
limited to, injunctive relief and Employee shall be liable for all damages,
including actual and consequential damages, costs and expenses including legal
costs and actual attorneys’ fees, incurred by the Corporation as a result of
taking action to enforce, or recover for any breach of, Section 11 or
Section 12. The covenants contained in Sections 11 and 12 shall be construed and
interpreted in any judicial proceeding to permit their enforcement to the
maximum extent permitted by law. Should a court of competent jurisdiction
determine that any provision of the covenants and restrictions set forth in
Section 12 above is unenforceable as being overbroad as to time, area or scope,
the court may strike the offending provision or reform such provision to
substitute such other terms as are reasonable to protect the Corporation’s
legitimate business interests.

Section 14. Binding Effect/Assignability. This Employment Agreement shall be
binding upon and inure to the benefit of the Corporation and Employee and their
respective heirs, legal representatives, executors, administrators, successors
and assigns, but neither this Agreement, not any of the rights hereunder, shall
be assignable by Employee or any beneficiary or beneficiaries designated by
Employee. The Corporation will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business, stock, or assets of the Corporation, by
agreement in form and substance reasonably satisfactory to the Employee, to
expressly assume and agree to perform this Agreement in its entirety. Failure of
the Corporation to obtain such agreement prior to the effectiveness or any such
successions shall be a breach of this Agreement. As used in the Agreement,
“Corporation” shall include any successor to its business, stock or assets as
aforesaid which executes and delivers the agreement provided for in this
Section 14 of which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.

Section 15. Governing Law. This employment Agreement shall be subject to and
construed in accordance with the laws of Virginia.

Section 16. Invalid Provisions. The invalidity or unenforceability of any
particular provision of this Employment Agreement shall not affect the validity
or enforceability of any other provisions hereof, and this Employment Agreement
shall be construed in all respects as if such invalid or unenforceable
provisions were omitted.



--------------------------------------------------------------------------------

Section 17. Notices. Any and all notices, designations, consents, offers,
acceptance or any other communications provided for herein shall be given in
writing and shall be deemed properly delivered if delivered in person or by
registered or certified mail, return receipt requested, addressed in the case of
the Corporation to it registered office or in the case of Employee to his last
known address.

Section 18. Entire Agreement.

 

  (a) This Employment Agreement constitutes the entire agreement among the
parties with respect to the subject matter hereof and supersedes any all other
agreements, either oral or in writing, among the parties hereto with respect to
the subject matter hereof.

 

  (b) This Employment Agreement may be executed in one or more counterparts,
each of which shall be considered an original copy of this Agreement, but all of
which together shall evidence only one agreement.

Section 19. Amendment and Waiver. This Employment Agreement may not be amended
except by an instrument in writing signed by or on behalf of the parties hereto.
No waiver of any provision of this Employment Agreement shall be valid unless in
writing and signed by the person to be charged.

Section 20. Case and Gender. Wherever required by the context of this Employment
Agreement, the singular or plural case and he masculine, feminine, and neuter
genders shall be interchangeable.

Section 21. Captions. The captions used in this Employment Agreement are
intended for descriptive and reference purposes only and are not intended to
affect the meaning of any Section hereunder.

Section 22. Arbitration. Any controversy or claim arising out of or relation to
this Agreement, or the breach thereof, except for those arising under Section 11
and 12 hereof, shall be fully and finally settled by arbitration administered by
the American Arbitration Association in accordance with its Commercial
Arbitration Rules then in effect (“AAA Rules”), and judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The arbitration shall be conducted by one arbitrator wither mutually
agrees upon by the Company and the Executive or chosen in accordance with AAA
Rules. The place of arbitration shall be the County of Essex, Commonwealth of
Virginia. Except as may be required by law, neither a party nor an arbitrator
may disclose the existence, content, or results of any arbitration hereunder
without the prior written consent of both partied.

IN WITNESS WHEREOF, the Corporation has caused this Employment Agreement to be
signed by its duly authorized officer and Employee has hereunto set his hand and
seal on the day and year above written.



--------------------------------------------------------------------------------

 

    EASTERN VIRGINIA BANKSHARES, INC.     By:  

    /s/ Joe A. Shearin

    Title:   President ATTEST      

/s/ Cheryl Wood

          EMPLOYEE     By:  

    /s/ Douglas C. Haskett II

    Douglas C. Haskett II ATTEST      

/s/ Cheryl Wood

     